                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA, ex rel.
JENNIFER BUTH, et al.

        Plaintiffs,

      v.                                                             Case No. 18-CV-840

WALMART INC.

        Defendant.


           DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS


        Jennifer Buth brought this qui tam action 1 against Walmart Inc. on behalf of the

United States, thirty-one individual states, the District of Columbia, and the City of

Chicago. 2 (Docket # 1, Docket # 17.) Buth alleges that Walmart violated the False Claims

Act (“FCA”), 31 U.S.C. § 3729, and similar state statutes through various pharmacy

practices. (Docket # 1, Docket # 17.) Walmart has moved for dismissal for failure to state a

claim on which relief can be granted. (Docket # 38.) For the reasons below, Walmart’s

motion to dismiss will be granted in part and denied in part.

                                          LEGAL STANDARD

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must satisfy Rule 8(a) by providing a “short and plain statement of the claim




1
  Private individuals (“relators”) may file civil actions on behalf of the United States (“qui tam actions”) to
recover money the government paid as the result of an FCA violation. United States ex rel. Yannacopoulos v.
General Dynamics, 652 F.3d 818, 822 (7th Cir. 2011) (citing Glaser v. Wound Care Consultants, Inc., 570 F.3d 907,
912 (7th Cir. 2009)).




            Case 2:18-cv-00840-NJ Filed 08/13/19 Page 1 of 18 Document 56
showing that the pleader is entitled to relief . . . in order to give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 545 (2007) (quoting Conley vs. Gibson, 355 U.S. 41, 47 (1957)). Additionally,

the allegations must suggest that the plaintiff is entitled to relief beyond the speculative level.

E.E.O.C. v. Concentra Health Services, Inc., 496 F.3d 773, 777 (7th Cir. 2007). I must construe

the complaint “in the light most favorable to the plaintiff, taking as true all well-pleaded

factual allegations and making all possible inferences from those allegations in his or her

favor.” Lee v. City of Chicago, 330 F.3d 456, 459 (7th Cir. 2003). However, in deciding a

motion to dismiss, I am not bound to accept as true legal conclusions couched as facts. Bonte

v. U.S. Bank, N.A., 624 F.3d 461, 465 (7th Cir. 2010).

        FCA claims are subject to the heightened pleading requirements of Rule 9(b). United

States ex rel. Presser v. Acacia Mental Health Clinic, LLC, 836 F.3d 770, 775 (7th Cir. 2016)

(citing United States ex rel. Gross v. AIDS Research All.–Chi., 415 F.3d 601, 604 (7th Cir. 2005)).

Under Rule 9(b), a plaintiff alleging fraud must state with particularity the circumstances

constituting fraud—the “who, what, when, where, and how.” Presser, 836 F.3d at 776

(quoting United States ex rel. Lusby v. Rolls–Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009))

(internal quotation marks omitted). The precise details that must be included may vary

depending on the facts of the case, and courts must “remain sensitive to information

asymmetries that may prevent a plaintiff from offering more detail.” Pirelli Armstrong Tire

Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 443 (7th Cir. 2011) (citing In re

Rockefeller Center Props., Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002)). Nevertheless,


2
 The United States, thirty individual states, and the District of Columbia have elected not to intervene in this
case at this time. (Docket # 48.) The City of Chicago forfeited its right to intervene, and the claim asserted on
behalf of the State of Maryland was dismissed without prejudice. (Id.)

                                                       2

           Case 2:18-cv-00840-NJ Filed 08/13/19 Page 2 of 18 Document 56
plaintiffs must “use some . . . means of injecting precision and some measure of

substantiation into their allegations of fraud.” Presser, 836 F.3d at 776 (quoting 2 James

Wm. Moore et al., Moore’s Federal Practice § 9.03[1][b], at 9-22 (3d ed. 2015)); see also

Pirelli, 631 F.3d at 442.

                                       BACKGROUND

       Buth is a licensed pharmacist who worked as a pharmacy manager at Walmart’s

New Berlin, Wisconsin pharmacy from July 2017 to May 2018. (Docket # 17 ¶¶ 27–28.)

Walmart is a publicly traded Delaware corporation with its principal place of business in

Arkansas, but doing business throughout all of the party states, the District of Columbia,

and the City of Chicago. (Id. ¶ 63.)

       Medicare is a government healthcare program that pays for reasonable and necessary

healthcare for beneficiaries. (Id. ¶ 69.) Under Medicare Part D, the government pays a

percentage of the cost of covered drugs dispensed with valid prescriptions. (Id. ¶¶ 78, 84.)

The U.S. Department of Health and Human Services oversees the Medicare program and

makes payments through the Center for Medicare and Medicaid Services (“CMS”). (Id. ¶

72.) CMS does not pay pharmacies directly; it pays Medicare Part D “Plan Sponsors,”

typically private insurance companies, who pay pharmacies directly or through

intermediaries known as Pharmacy Benefit Managers (“PBMs”). (Id. ¶¶ 78–79.) When a

pharmacy dispenses a drug to a Medicare beneficiary, it submits an electronic claim to the

Plan Sponsor and receives payment for the price minus any portion that must be paid by the

beneficiary. (Id. ¶ 80.)

       Walmart generates “Prescription Drug Event” (“PDE”) records to support its claims

for government payment, which it sends to CMS via PBMs and the Plan Sponsor. (Id. ¶ 87.)


                                             3

          Case 2:18-cv-00840-NJ Filed 08/13/19 Page 3 of 18 Document 56
A PDE record must include accurate data including the drug dispensed, the prescription

number, the dispensing fee paid to the pharmacy, the cost of the drug, the quantity

dispensed, and the provider who ordered the medication. (Id. ¶ 88.) That such data be “true,

accurate, and complete” is a condition of payment under the Medicare Part D program. (Id.

¶ 89.)

         Buth’s first amended complaint alleges that Walmart pharmacies nationwide

defrauded the government through four “schemes”: 1) dispensing less medication than

prescribed but billing for the full amount (“short-filling”); 2) dispensing and billing for more

medication than necessary for a particular period (“days’ supply”); 3) dispensing and billing

for 90-day supplies instead of 30-day supplies without consent or clinical need

(“conversion”); and 4) billing for medications dispensed with inaccurate expiration dates.

(Id. ¶¶ 143–283.) Buth asserts that these alleged schemes resulted in the submission of false

claims and materially false PDE data to CMS and improper retention of money owed to the

government. (Id. ¶¶ 284–93.)

                                         ANALYSIS

         The FCA is the primary vehicle used by the government for recouping losses suffered

through fraud. United States v. Sanford-Brown, Ltd., 788 F.3d 696, 700 (7th Cir. 2015),

reinstated in part, superseded in part by United States v. Sanford-Brown, Ltd., 840 F.3d 445 (7th

Cir. 2016). The FCA imposes liability on one who:

         (A) knowingly presents, or causes to be presented, a false or fraudulent claim
         for payment or approval;

         (B) knowingly makes, uses, or causes to be made or used, a false record or
         statement material to a false or fraudulent claim; [. . .]




                                               4

           Case 2:18-cv-00840-NJ Filed 08/13/19 Page 4 of 18 Document 56
       (G) knowingly makes, uses, or causes to be made or used, a false record or
       statement material to an obligation to pay or transmit money or property to
       the Government, or knowingly conceals or knowingly and improperly avoids
       or decreases an obligation to pay or transmit money or property to the
       Government.

31 U.S.C. § 3729(a)(1). “Knowingly” means that a person has actual knowledge of the

falsity of the information or acts with purposeful ignorance or reckless disregard of its

falsity, but not necessarily specific intent to defraud. Sanford-Brown, 788 F.3d at 700 (citing

31 U.S.C. § 3729(b)(1); United States ex rel. Sheet Metal Workers Int’l Ass’n v. Horning Invs.,

LLC, 828 F.3d 587, 593 (7th Cir. 2016)); see also United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 842 (7th Cir. 2018) (mistake or negligence does not give rise to

FCA claim). Falsity includes express misrepresentations and misrepresentation by omission.

See United States ex rel. Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779, 789 (N.D. Ill. 2017). A

“claim” under the statute “includes direct requests to the Government for payment as well

as reimbursement requests made to the recipients of federal funds under federal benefits

programs.” Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 1996 ((citing 21

U.S.C. § 3729(b)(2)(a)).

       To establish civil liability under the FCA, a relator generally must prove (1) that the

defendant made a statement in order to receive money from the government; (2) that the

statement was false; and (3) that the defendant knew the statement was false. Id. (citing

United States ex rel. Gross v. AIDS Research Alliance–Chicago, 415 F.3d 601, 604 (7th Cir.

2005)). The FCA also imposes a rigorous materiality requirement. United States ex re.

Thornton v. Pfizer Inc., No. 16-cv-7142, 2019 WL 1200753, at *5 (N.D. Ill. Mar. 14, 2019)

(citing Escobar, 136 S. Ct. at 2002). “Material” means “having a natural tendency to




                                                5

          Case 2:18-cv-00840-NJ Filed 08/13/19 Page 5 of 18 Document 56
influence, or be capable of influencing, the payment or receipt of money or property.” Id.

(citing 31 U.S.C. § 3729(b)(4)).

       Walmart argues that Buth’s amended complaint should be dismissed because it fails

to plead a violation of the FCA under Rule 8(a), to plead the particularized facts required by

Rule 9(b), or to plead the required scienter and materiality. (Docket # 40.) Walmart also

argues that Buth’s state law claims should be dismissed, either because their pleading

requirements are parallel to the FCA claims or because Buth has failed to plead a

nationwide scheme with particularity. (Id. at 28–29.)

       1.      Count One: Alleged Medication “Short-Filling” Scheme

       Buth’s Count One alleges that Walmart violated 31 U.S.C. § 3729(a)(1)(A) by

dispensing less medication than prescribed but billing the government for the full amount.

(Docket # 17 ¶¶ 181–98, 260–65.) Buth alleges that “chronically untrained and time-

pressured staff” often “short-fill” medication, and Walmart’s standard operating

procedures do not require pharmacy managers to re-count the medication to correct

such errors. (Id. ¶¶ 144, 181–85.) Buth provides six examples of claims for short-filled

medications submitted by Walmart’s New Berlin, Wisconsin pharmacy, including

dates, beneficiary initials, and prescription numbers, and avers that even after

beneficiaries confirmed that their medications were short-filled, Walmart did not

correct the claims. (Id. ¶ 196.) Buth alleges that she found several thousand dollars

weekly in overages caused by such short-filling at the New Berlin, Wisconsin pharmacy.

(Id. ¶¶ 191–92.) Buth asserts that both pharmacy managers and beneficiaries brought

these issues to Walmart’s attention, and Walmart’s corporate management was aware

that managers routinely identified such “overages” and false claims. (Id. ¶¶ 144, 181,


                                               6

            Case 2:18-cv-00840-NJ Filed 08/13/19 Page 6 of 18 Document 56
193–94.) Buth further alleges that Walmart profited from short-filling by using a

computerized inventory system to replace the electronic inventory count with the actual

on-the-shelf count, which enabled Walmart to re-sell and re-bill for medication that had

already falsely been billed to the government. (Id. ¶¶ 184–88.)

       Billing for medication not actually dispensed clearly satisfies the first two prongs of

the test for an FCA violation: (1) a claim to the government (2) that is false. As for scienter,

the actual short-filling appears to have been the result of mistakes or negligence on the

part of pharmacy staff. Buth does not allege that Walmart, or any Walmart employee,

knew at the time a particular claim was submitted that the full amount of medication

had not been dispensed. Buth does, however, allege facts that at least plausibly suggest

that Walmart submitted claims with willful ignorance or reckless disregard of their

falsity. Buth alleges that short-filling is one of the most common types of medication

errors and she and others raised red flags with management about it, yet Walmart

maintained deficient standard operating procedures and poor training that failed to

prevent it and in fact enabled it. (Id. ¶¶ 181–84.) To the extent Walmart knew short-

filling was a problem as Buth alleges and submitted claims for medications dispensed

without proper safeguards against short-filling, Walmart plausibly could have acted in

willful ignorance of the truth or falsity of these claims. Discovery may reveal otherwise;

at this stage, however, Buth has alleged sufficient facts supporting the inference that

Walmart deliberately ignored concerns about short-filling. Fed. R. Civ. P. 9(b)

(“[K]nowledge . . . and other conditions of a person’s mind may be alleged generally.”);

see United States v. Brookdale Senior Living Communities, Inc., 892 F.3d 822, 837–38 (6th

Cir. 2018) (allegations supported inference that defendants were on notice of


                                               7

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 7 of 18 Document 56
compliance problems with claim-submission process but failed to conduct an inquiry

and instead repeatedly pushed their employees to ignore problems in a rush to get the

claims submitted). And as for materiality, it is reasonable to infer at this stage that the

government would not choose to pay for medications that are not actually dispensed.

       Walmart argues that, at most, Buth has pleaded that she failed in her own

responsibility to supervise pharmacy staff and implement company policy requiring her to

oversee the filling process and correct negligent miscounting. (Docket # 40 at 18–19.)

Walmart also argues that none of the six examples Buth provides states an FCA violation

with sufficient particularity, because the pharmacy might have corrected the errors by

providing the missing medication to the customers, in which case there would have been no

false claims. (Id. at 19.) But a complaint need not respond to every potential defense in order

to state a claim for an FCA violation. These arguments are more appropriate for summary

judgment when more facts are available.

       Walmart also argues that Buth’s reliance on United States ex rel. Hunt v. Merck-Medco

Managed Care, L.L.C., 336 F. Supp 2d 430, 434–35 (E.D. Pa. 2004), is misplaced. (Docket #

54 at 13–14.) The allegations of short-filling in Hunt were indeed more compelling: the

pharmacy allegedly used an automatic prescription-dispensing system that was known to

routinely short-fill prescriptions. Id. Buth’s allegation that under-trained, time-pressured staff

often short-fill prescriptions requires significantly more inference. Still, Buth is entitled to

reasonable inferences at this stage. Whether Buth can prove that Walmart turned a blind eye

to potentially false claims arising from short-filling in violation of the FCA remains to be

seen. At this juncture, however, Buth’s allegations suffice to state a claim.




                                                8

          Case 2:18-cv-00840-NJ Filed 08/13/19 Page 8 of 18 Document 56
       Because Count One satisfies the pleading requirements for an FCA claim, I

decline to dismiss it at this stage.

       2.      Count Two: Alleged “Days’ Supply” Scheme

       Buth’s Count Two alleges that Walmart violated 31 U.S.C. § 3729(a)(1)(A) by billing

insulin and topical medications to the government as a patient’s “days’ supply” of

medication, when the amount was far more than the patient’s actual “days’ supply.”

(Docket # 17 at 266–71.) Buth explains that Medicare billing requirements direct

pharmacists to calculate the amount of insulin a patient requires for a certain number of

days (usually thirty) based on the prescription and determine how many insulin

injection pens are needed to provide that “days’ supply,” then round down to the

nearest full injection pen. (Id. ¶ 206.) Buth alleges that Walmart staff routinely skip the

calculation and instead dispense entire boxes of insulin injection pens, which they then

bill as 30-days’ supplies, even when a patient requires less than a full box of pens for

thirty days. (Id. ¶¶ 4, 202–08.) For example, a patient who requires only three insulin

injection pens in order to use insulin as prescribed for thirty days would be given a full

box of five pens, and Walmart would bill for the full box as a “30-days’ supply.” (Id. ¶¶

147, 200, 208, 210.) Buth offers two examples from Walmart’s New Berlin, Wisconsin

pharmacy, and states that Walmart did not reimburse the government for these claims.

(Id. ¶¶ 211, 222.) Buth also avers that an employee from Walmart’s Waukesha,

Wisconsin pharmacy stated that they do not break open insulin pen boxes at their store,

(id. ¶ 218), and that pharmacies in three cities in Arkansas, Kentucky, and North

Carolina either do not calculate days’ supply of insulin properly or have only recently

begun to break open boxes of insulin pens (id. ¶ 221).


                                             9

            Case 2:18-cv-00840-NJ Filed 08/13/19 Page 9 of 18 Document 56
       I find that Buth has not pleaded the requisite scienter for this claim. Buth argues that

Walmart’s policy of “rapid-fire dispensing” made it “impossible” for employees to properly

calculate and dispense these medications. Even if this were true, there is no indication in the

amended complaint that Walmart was aware of this practical reality. Buth does not indicate

that any employee submitted a claim he or she knew or should have known over-stated the

amount required for a patient’s “days’ supply.” Did the employee who over-filled the

prescription also submit the claim? If not, did the employee who submitted the claim know

that the employee who filled it had not performed the required calculations and/or had

dispensed more than necessary? Buth does not answer these critical questions. The most

factual support Buth can muster for her scienter allegations is a Walmart guideline

explaining how to properly dispense “days’ supplies” as part of a series of “answers to

common questions” (id. ¶ 220), but this supports only a limited inference that employees

had questions about dispensing days’ supplies. It does not support an inference that

Walmart was aware of actual over-dispensing, let alone the rampant, brazen over-

dispensing Buth alleges.

       This case is easily distinguishable from the recently settled case Buth relies on, United

States ex rel. Rahimi v. Walgreens Boots Alliance, Inc., No. 15 Civ. 5686 (PAC) (S.D.N.Y.

2019). In Rahimi, a pharmacy chain had programmed its software to dispense only full

boxes of insulin pens regardless of the patient’s “days’ supply.” (Docket # 54-1 at 121–44.)

In this case, Buth does not allege that over-dispensing “days’ supplies” was Walmart’s

official policy, or even that Walmart management was aware of a single instance of such

over-dispensing. Buth’s assertion that this was “Walmart’s unofficial but regularly followed

policy,” even if true, is insufficient to allege the required scienter for an FCA claim.


                                               10

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 10 of 18 Document 56
       3.      Count Three: Alleged “Conversion” Scheme

       Buth’s Count Three alleges that Walmart violated 31 U.S.C. § 3729(a)(1)(A) by

converting prescriptions with sufficient remaining refills from 30-day supplies to 90-day

supplies and then billing the government for 90-day supplies, whether or not patients

consented or the pharmacist had reason to believe the patients needed 90-day supplies.

(Docket # 17 ¶¶ 272–77.) Buth reports that Walmart staff routinely converted

prescriptions without patient consent or reviewing the patients’ prescription history to

determine if there were compliance problems that might justify the conversion. (Id. ¶

244–45, 249.) Buth points to emails from Walmart Clinical Services Managers

acknowledging “high amounts [of changes] at certain stores” and that some staff are

“just signing off to complete” the switch and “not properly doing the claims.” (Id. ¶¶

231–36.) One email tells staff to “do these [conversions] properly,” to “make the calls”

to and “have the discussions” with patients. (Id. ¶ 235.) Buth also asserts that pharmacy

staff, at the direction of management, routinely failed to comply with state laws

governing how and when pharmacists may convert 30-day supplies to 90-day supplies.

(Id. ¶¶ 241–53.) Buth gives eight examples from Walmart’s New Berlin, Wisconsin store

of staff allegedly improperly converting 30-day supplies to 90-day supplies, which were

thereafter filled and billed. (Id. ¶ 245.)

       Walmart argues that Buth has not alleged any false statement to the government

concerning these conversions. (Docket # 40 at 11–12.) Buth responds that the “implied false

certification” theory, articulated in Escobar, 136 S. Ct. at 1999, applies. (Docket # 51 at 33–

34.) Under the “implied false certification” theory, a defendant who fails to mention


                                              11

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 11 of 18 Document 56
violations of statutory, regulatory, or contractual requirements may be liable under the FCA

if those omissions render the defendant’s representations misleading with respect to the

goods or services provided. Escobar, 136 S. Ct. at 1999. In Escobar, a mental health facility

defrauded the Medicaid program by submitting reimbursement claims for specific services

provided by specific types of professionals, but failed to disclose serious violations of

regulations pertaining to staff qualifications and licensing requirements. Id. at 1999–2001.

Here, Buth argues that Walmart was violating federal and state standards by converting

customers' 30-day prescriptions to 90-day prescriptions without patient consent, reviewing

prescription history, or exercising professional judgment. (Docket # 51 at 33–34.) Because

Medicare regulations require Walmart to comply with federal and state standards, Buth

argues that Walmart’s failure to do so constituted a misrepresentation to the government in

violation of the FCA. (Id.)

       The “implied false certification” theory does not fit the facts of this case. In Escobar,

the defendant’s failure to adhere to regulations resulted in a material misrepresentation

about the goods or services themselves: the regulatory violations led the government to

believe it was paying for one thing, when it was actually paying for something else. Here, by

contrast, the government was led to believe it was paying for 90-day supplies of medications

with valid prescriptions, and that is precisely what it was paying for. Put another way, on

the facts alleged, the conversion of the prescriptions was not material to the government’s

decision to pay the claims. The “implied false certification” theory therefore provides no

basis for FCA liability in this case. Cf. Lisitza, 276 F. Supp. at 788–802 (filling prescriptions

with more expensive forms of drugs than originally prescribed did not constitute fraudulent

concealment under Escobar, nor was it false or misleading under the FCA). For these


                                               12

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 12 of 18 Document 56
reasons, I find that the “conversion scheme” in the amended complaint does not state a

claim under the FCA.

       4.     Count Four: Alleged “Expiration Date” Scheme

       Buth moves to voluntarily dismiss this count. (Docket # 51 at 12, 38.) Accordingly,

the Count Four “expiration date” claim will be dismissed without prejudice.

       5.     Count Five: Alleged Falsifying PDE Data

       Count Five alleges that Walmart violated the 31 U.S.C § 3729(a)(1)(B) by falsifying

prescription drug event (PDE) data in support of false claims for prescription medications.

(Docket # 17 ¶¶ 284–88.) This count is dismissed insofar as it concerns the alleged “days’

supply,” “conversion,” and/or “expiration date” schemes for the reasons already discussed.

It is not dismissed only insofar as it may relate to Count One.

       6.     Count Six: Alleged Concealing Obligation to Pay the Government

       Count Six alleges that Walmart violated 31 U.S.C. § 3729(a)(1)(G), which imposes

liability on one who “knowingly makes, uses, or causes to be made or used, a false record or

statement material to an obligation to pay or transmit money or property to the

Government, or knowingly conceals or knowingly and improperly avoids or decreases an

obligation to pay or transmit money or property to the Government.” (Id. ¶¶ 289–93.) Buth

alleges that Walmart’s failure to correct claims for allegedly “short-filled” medications and

return payments amounted to knowing concealment of money owed to the government.

(Id.) Buth alleges specific instances of customers and pharmacy staff notifying Walmart of

short-filling, but alleges that Walmart did not correct the claims or reimburse the

government for the overpayments. Because I find that Buth has alleged facts sufficient to

state a claim under 31 U.S.C. § 3729(a)(1)(G) with the alleged “short-filling” scheme, I will


                                              13

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 13 of 18 Document 56
not dismiss it with regard to that alleged scheme. I will, however, dismiss it with regards to

the other alleged schemes for the reasons already discussed.

       7.      Counts Seven through Thirty-Seven: State Law Claims

       Walmart does not address the remaining counts individually, each of which alleges a

claim under a state version of the FCA. Rather, Walmart argues that each state law is

construed consistent with the FCA, and thus each claim fails for the same reasons Buth’s

FCA claim fails. (Docket # 40 at 28–29.) Walmart also argues that Buth failed to plead a

nationwide scheme with the particularity required under Rule 9(b), because Buth makes no

specific allegations based on personal knowledge beyond her own Wisconsin pharmacy.

(Docket # 40 at 26–27 (citing United States ex rel. Kroening v. Forest Pharm., Inc., 155 F. Supp.

3d 882, 895–97 (E.D. Wis. 2016)).)

       Buth responds that her state law claims survive to the extent her FCA claims survive.

She also argues that the amended complaint adequately alleges the existence of a

nationwide scheme, pointing to cases in which courts have denied motions to dismiss even

when the relator’s knowledge was based on experiences at a single store or at just a few

locations. (Docket # 51 at 35 (citing United States ex rel. Strauser v. Stephen L. LaFrance

Holdings, Inc., No. 18-CV-673-GKF-FHM, 2019 WL 1086363, at *14 (N.D. Okla. Mar. 7,

2019); United States ex rel. Schutte v. Supervalu, Inc., 218 F. Supp. 3d 767, 774 (C.D. Ill. 2016);

United States ex rel. Spay v. CVS Caremark Corp., 913 F. Supp. 2d 125, 177–78 (E.D. Pa. 2012);

United States ex rel. Bibby v. Wells Fargo Bank, N.A., 165 F. Supp. 3d 1340, 1348 (N.D. Ga.

2015); United States ex rel. Drennen v. Fresenius Med. Care Holdings, Inc., No. 09-10179, 2012

WL 8667597, at *2 (D. Mass. Mar. 6, 2012)).)




                                                14

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 14 of 18 Document 56
       In cases alleging widespread fraud, it is true that courts typically require only

representative examples to be pleaded with a high level of particularity. See United States ex

rel. Morgan v. Champion Fitness, Inc., No. 13-cv-1593, 2018 WL 5114124, at *3 (collecting

cases). However, there must also be sufficient facts to support a reasonable inference that

the fraud was, in fact, widespread. See Kroening, 155 F. Supp. 3d at 895–97 (assertion that

relator had spoken with representatives in fifteen other states was insufficient to satisfy Rule

9(b)) (citing U.S. ex rel. Hagerty v. Cyberonics, Inc., 95 F. Supp. 3d 240, 270 (D. Mass. 2015);

U.S. ex rel. Acad. Health Ctr., Inc. v. Hyperion Found., Inc., 2014 WL 3385189, at *33 (S.D.

Miss. July 9, 2014); U.S. ex rel. Woods v. SouthernCare, Inc., 2013 WL 1339375, at *6 (S.D.

Miss. Mar. 30, 2013); U.S. ex rel. Wall v. Vista Hospice Care, Inc., 778 F. Supp. 2d 709, 723

(N.D. Tex. 2011)).

       In connection with the only surviving claim, the alleged “short-filling” scheme, Buth

alleges six examples of “short-filling” from one Wisconsin pharmacy. (Docket # 17 ¶¶ 196.)

Buth has not pleaded that Walmart management was aware of the short-filling problem and

failed to remedy it anywhere other than Wisconsin. Compared to the cases Buth cites, this is

not particularly compelling. See, e.g., Strauser, 2019 WL 1086363 at *14 (allegations included

that managers at company headquarters programmed nationally uniform software to bill

fraudulent charges); Schutte, 218 F. Supp. 3d at 774 (allegations included that a pharmacy

chain had official multi-state policy of selling medications at discounts but reporting un-

discounted prices to the government); Spay, 913 F. Supp. 2d at 173–78 (plaintiff identified

over 49,000 problematic claims in at least three states and Puerto Rico); Bibby, 165 F. Supp.

3d at 1348 (relators reliably described violations occurring in seven states, including four of




                                              15

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 15 of 18 Document 56
the ten most populous states in the nation). Therefore, I find that Counts Seven through

Thirty-Seven fail to state claims on which relief can be granted.

         8.       Count Thirty-Eight: Wisconsin False Claims for Medical Assistance Act

         Buth alleges that Walmart violated the Wisconsin False Claims for Medical

Assistance Act, Wis. Stat. § 20.931. On July 12, 2015, the Wisconsin legislature repealed the

Wisconsin False Claims Act in its entirety. See 2015 Wis. Act 55, § 945n. While Walmart

could be liable for fraudulent activities committed before the repeal date, Wis. Stat. §

990.04, Buth has not alleged with particularity any fraudulent activity occurring before July

12, 2015. The specific examples of “short-filling” she provides all occurred in 2017 and 2018

(Docket # 17 ¶ 196), the standard operating procedures she cites are both dated January

2018 (Docket # 40-3, 40-4), and Buth alleges that Walmart pharmacies experienced a

dramatic turnaround in profitability between 2015 and 2017 due to implementation of the

alleged schemes Buth complains of (Docket # 17 ¶¶ 9–13). Because Buth has not pleaded

sufficient facts to support a reasonable inference that Walmart engaged in any fraud prior to

July 12, 2015, Count Thirty-Eight fails to state a claim upon which relief could be granted.

         9.       Statute of Limitations

         Walmart moves the court to dismiss any surviving claims to the extent they reach

prior to ten years before the initiation of this action on June 1, 2018. 3 (Docket # 54 at 14.)

Buth indicates that she understands and accepts that claims must be limited to those within

the ten-year limitations period, but objects to any dismissal on this ground as premature. I


3
 Walmart originally argued that the FCA imposed a six-year statute of limitations, on a reading of 31 U.S.C. §
3731(b) that has since been rejected by the U.S. Supreme Court. (Docket # 40 at 29–30.) See Cochise
Consultancy, Inc., vs. United States, ex rel. Hunt, 139 S. Ct. 1507 (2019) (abrogating United States ex rel. Sanders v.
North Am. Bus Industries, Inc., 546 F. 3d 288 (4th Cir. 2008); United States ex rel. Sikkenga v. Regence Bluecross
Blueshield of Utah, 472 F. 3d 702 (10th Cir. 2006)).

                                                         16

           Case 2:18-cv-00840-NJ Filed 08/13/19 Page 16 of 18 Document 56
agree, and decline to dismiss any part of Buth’s amended complaint on statute of limitations

grounds at this stage. Reiser v. Residential Funding Corp., 380 F.3d 1027, 1030 (7th Cir. 2004)

(citing Xechem, Inc. v. Bristol–Myers Squibb Co., 372 F.3d 899 (7th Cir. 2004) (collecting

authority)) (“Because the period of limitations is an affirmative defense it is rarely a good

reason to dismiss under Rule 12(b)(6).”).

                                      CONCLUSION

       Counts Two, Three, and Seven through Thirty-Eight of Buth’s amended complaint

fail to state any claim on which relief can be granted. Therefore, dismissal of these counts is

appropriate. Counts Five and Six also fail to state a claim except insofar as they relate to

Count One.

       Although Walmart argues for dismissal with prejudice because it believes any

attempt to save the claims would be futile (Docket # 40-1 at 30), I find that Buth could

remedy at least some of the shortcomings identified herein, and the prejudice to Walmart of

allowing this would be minimal. I therefore find it appropriate to dismiss the relevant counts

without prejudice.

       Finally, Count Four will be dismissed without prejudice at Buth’s request.

                                            ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Walmart’s Motion to

Dismiss (Docket # 38) is GRANTED IN PART AND DENIED IN PART. Counts Two,

Three, Four, and Seven through Thirty-Eight are DISMISSED WITHOUT PREJUDICE.

Counts Five and Six are DISMISSED WITHOUT PREJUDICE except insofar as they

relate to Count One.




                                              17

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 17 of 18 Document 56
       IT IS FURTHER ORDERED that Buth may file a second amended complaint, if

desired, within thirty (30) days of this Order.


       Dated at Milwaukee, Wisconsin this 13th day of August, 2019.

                                                       BY THE COURT

                                                       s/Nancy Joseph_____________
                                                       NANCY JOSEPH
                                                       United States Magistrate Judge




                                                  18

         Case 2:18-cv-00840-NJ Filed 08/13/19 Page 18 of 18 Document 56
